MASON, Associate Judge.
This is an appeal from a final judgment entered February 1, 1974, wherein the trial court held that restrictive covenants contained in a recorded subdivision plat were not void, but valid, and that the plaintiffs (appellants herein) were enjoined and restrained from violating said restrictive covenants.
We have carefully studied the record in this case, and have given much thought to the evidence relative to the suitability of the parcels of land for the purposes to which the restrictive covenants limit the use thereof, and the evidence about the encroaching commercializing aspects at and near Tennessee Street, where the land in question is located.
We affirm. The trial court held that the appellants have not successfully carried the burden of showing that said restrictive covenants have expired by lapse of time or change in circumstances so as to render them impracticable or so outdated as to invalidate the same. We agree.
Affirmed.
JOHNSON, Acting C. J„ and McCORD, J., concur.